       Case: 1:20-cv-05062 Document #: 19 Filed: 11/23/20 Page 1 of 1 PageID #:178




PCM/11083
                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
DANIEL C. EIDSMOE, and                        )
TRACEY HOWARD DEVOS                           )
            Plaintiff,                        )
                                              )
                                              )
         v.                                   )      Case No. 20-cv-05062
                                              )
                                              )      Honorable John J. Tharp, Jr.
SHOUSE LAW GROUP, a Professional              )
Corporation; NEIL SHOUSE; LAS                 )      JURY DEMANDED
VEGAS DEFENSE GROUP, LLC.,                    )
MICHAEL L. BECKER; AND                        )
COLORADO LEGAL DEFENSE                        )
GROUP LLC.                                    )
              Defendants.                     )


                                     NOTICE OF FILING

To:    Joseph L. Kish, Patrick F. Sullivan, Erica J. Bury Segal McCrambridge Singer & Mahoney
       233 S. Wacker St. Chicago, IL 60606 Ste. 5500.

        PLEASE TAKE NOTICE THAT on November 23, 2020 we caused to be filed with the
Clerk of the Circuit Court of Cook County, the attached Notice of Settlement, copies of which
are attached hereto and herewith served upon you.

                                              BY:    s/ Peter C. Morse
                                                     Attorney for Daniel C. Eidsmoe and Tracey
                                                     Howard Devos.

Morse Bolduc & Nardulli, LLC
25 E. Washington Street, Suite 750
Chicago, Illinois 60602
312-251-5587 (direct)
312-376-3896 (fax)
pmorse@morseandbolduc.com


                                  CERTIFICATE OF SERVICE

      The undersigned, being first duly sworn under oath, states that a copy of the above-referenced
document was served upon all parties of record at their respective EMAIL addresses on November 23,
2020                                                                 _Christine   Sconce__
